                                                                                                                                                                                                        c:))
AO-2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                                 Page I of I      C.

                                              UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                                              JUDGMENT IN A CRIMINAL CASE
                                               V.                                                                (For Offenses Committed On or After November 1, 1987)


                     Manuel Fernando Reyes-Yepez

                                                                                                                 Thomas S. Sims
                                                                                                                 Defendant's Att rney


REGISTRATION NO. 87764298                                                                                                                              JUL 3 0 2019
THE DEFENDANT:                                                                                                           o'"'Lc=,;_r-.:<-.l=r,-·e-_11inR1e•=.,~a~o~u.J11r
                                                                                                                                      ' l'-D__1s__I_,1_10__,...0_·1'_c_A..Jkb,.il'...fr;:.~,1.~¢.u. _
 lZ] pleaded guilty to count( S) -=-l.::.o.::.f.::.C.::.o.::.m2p.::.la:::i.::.nt.:___ _ _ _ _ _ _ _ _-1llli.;'!;o;;;;lJ'f;;;;l·;;.•~-'..
 •     was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                            Nature of Offense                                                                                                 Count Number(s)
8:1325                                     ILLEGAL ENTRY (Misdemeanor)                                                                                       I
 •     The defendant has been found not guilty on count(s)
                                                                                                     -------------------
 •      Count(s)
                        ------------------
                                                                                                                  dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                      i~\TIME SERVED                                                     • _________ days
 lZl Assessment: $IO WAIVED lZl Fine: WAIVED
 lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
  •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

                                                                                                            Tuesday, July 30, 2019
                                                                                                            Date oflmposition of Sentence



                                                                                                            HlillAlilt:~OCK
                                                                                                            UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                                      3:19-mj-23014
